Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Pub. No. 2009/0027343 A1) in view of Pahud et al. (US Pub. No. 2017/0010695 A1).
As to claims 1 and 4, Cho shows a stylus (optical mouse 200, Figs. 1 and 2 and para. 26) and an associated method used with an electronic device (i.e. work surface of  a tablet, for example, para. 27) that can detect a touch (i.e. pen-down, para. 29) position of the stylus (i.e. movement, para. 28), the stylus comprising: a sensor 210 which, in operation, measures an amount of movement of the stylus (para. 28), a processor (para. 73) which, in operation, acquires first coordinate values in a first coordinate system (corresponding to movement within a specific margin/pen-down state, paras. 28 and 29), the first coordinate system being within the sensor (i.e. the coordinates are determined using the optical module 210 which is housed within the stylus, para. 27), acquires second coordinate values in a second coordinate system (i.e. via trajectory estimation device 300 used when the device is in a pen-up state, Fig. 4 and paras. 32 and 45 – 47), the second coordinate system being different from the first coordinate system (Fig. 4 and paras. 45 – 47, note that the system calculates an offset between each coordinate system), determines conversion parameters for converting coordinates from the first system into the second coordinate system using the first coordinate values and the second coordinate values (Figs. 3 and 4 and paras. 45 – 47), and calculates coordinate values of the stylus in the second coordinate system using the conversion parameters determined and the amount of movement of the stylus measured (Figs. 3 and 4 and paras. 45 – 47).
Cho does not show an inertial sensor, or that the second coordinate system coincides with a touch surface of the electronic device.
Pahud shows that a system uses an inertial and associates a coordinate system with the surface of a touch screen (para. 59).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Cho with those of Pahud by utilizing an inertial sensor because designing the system in this way allows the device to provide kinematic data (para. 59). Also, associating a coordinate system with the surface of a touch screen allows the device to distinguishing one user from other users (para. 59).
As to claims 9 and 10, Cho shows that the processor, in operation, acquires, at a timing of a pen event (i.e. during a pen-up state), the first coordinate values in the first coordinate system (step S520, Fig. 5 and para. 55) and acquires, at the timing of the pen event (i.e. during the pen-up event), the second coordinate values in the second coordinate system (i.e. step S540, Fig. 5 and para. 63).
As to claim 3, Cho shows that the pen event is a pen-up event (para. 29).
As to claim 5, Cho show that the acquiring of the first coordinate values is performed by a processor of the stylus (paras. 49 – 51).
As to claim 6, Cho shows that the acquiring of the second coordinate values is performed by a processor of the stylus (paras. 49 – 51).
As to claim 7, Cho shows that the determining is performed by a processor of the stylus (paras. 49 – 51).
As to claim 8, Cho shows that the calculating is performed by a processor of the stylus (paras. 49 – 51).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627